 


109 HR 4211 IH: Haiti Economic Recovery Opportunity Act
U.S. House of Representatives
2005-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4211 
IN THE HOUSE OF REPRESENTATIVES 
 
November 2, 2005 
Mr. Meek of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To expand certain preferential trade treatment for Haiti. 
 
 
1.Short titleThis Act may be cited as the Haiti Economic Recovery Opportunity Act.
2.Trade benefits to Haiti
(a)In GeneralThe Caribbean Basin Economic Recovery Act (19 U.S.C. 2701 et seq.) is amended by inserting after section 213 the following new section:

213A.Special rule for Haiti
(a)In GeneralIn addition to any other preferential treatment under this Act, beginning on October 1, 2004, and in each of the 7 succeeding 1-year periods, apparel articles described in subsection (b) that are imported directly into the customs territory of the United States from Haiti shall enter the United States free of duty, subject to the limitations described in subsections (b) and (c), if Haiti has satisfied the requirements and conditions set forth in subsections (d) and (e).
(b)Apparel Articles DescribedApparel articles described in this subsection are apparel articles that are wholly assembled or knit-to-shape in Haiti from any combination of fabrics, fabric components, components knit-to-shape, and yarns without regard to the country of origin of the fabrics, components, or yarns.
(c)Preferential TreatmentThe preferential treatment described in subsection (a), shall be extended—
(1)during the 12-month period beginning on October 1, 2004, to a quantity of apparel articles that is equal to 1.5 percent of the aggregate square meter equivalents of all apparel articles imported into the United States during the 12-month period beginning October 1, 2003; and
(2)during the 12-month period beginning on October 1 of each succeeding year, to a quantity of apparel articles that is equal to the product of—
(A)the percentage applicable during the previous 12-month period plus 0.5 percent (but not over 3.5 percent); and
(B)the aggregate square meter equivalents of all apparel articles imported into the United States during the 12-month period that ends on September 30 of that year.
(d)Eligibility RequirementsHaiti shall be eligible for preferential treatment under this section if the President determines and certifies to Congress that Haiti is meeting the conditions of subsection (e) and that Haiti—
(1)has established, or is making continual progress toward establishing—
(A)a market-based economy that protects private property rights, incorporates an open rules-based trading system, and minimizes government interference in the economy through measures such as price controls, subsidies, and government ownership of economic assets;
(B)the rule of law, political pluralism, and the right to due process, a fair trial, and equal protection under the law;
(C)the elimination of barriers to United States trade and investment, including by—
(i)the provision of national treatment and measures to create an environment conducive to domestic and foreign investment;
(ii)the protection of intellectual property; and
(iii)the resolution of bilateral trade and investment disputes;
(D)economic policies to reduce poverty, increase the availability of health care and educational opportunities, expand physical infrastructure, promote the development of private enterprise, and encourage the formation of capital markets through microcredit or other programs;
(E)a system to combat corruption and bribery, such as signing and implementing the Convention on Combating Bribery of Foreign Public Officials in International Business Transactions; and
(F)protection of internationally recognized worker rights, including the right of association, the right to organize and bargain collectively, a prohibition on the use of any form of forced or compulsory labor, a minimum age for the employment of children, and acceptable conditions of work with respect to minimum wages, hours of work, and occupational safety and health;
(2)does not engage in activities that undermine United States national security or foreign policy interests; and
(3)does not engage in gross violations of internationally recognized human rights or provide support for acts of international terrorism and cooperates in international efforts to eliminate human rights violations and terrorist activities.
(e)Conditions Regarding Enforcement of Circumvention
(1)In generalThe preferential treatment under subsection (b) shall not apply unless the President certifies to Congress that Haiti is meeting the following conditions:
(A)Haiti has adopted an effective visa system, domestic laws, and enforcement procedures applicable to articles described in subsection (b) to prevent unlawful transshipment of the articles and the use of counterfeit documents relating to the importation of the articles into the United States.
(B)Haiti has enacted legislation or promulgated regulations that would permit the Bureau of Customs and Border Protection verification teams to have the access necessary to investigate thoroughly allegations of transshipment through such country.
(C)Haiti agrees to report, on a timely basis, at the request of the Bureau of Customs and Border Protection, on the total exports from and imports into that country of articles described in subsection (b), consistent with the manner in which the records are kept by Haiti.
(D)Haiti agrees to cooperate fully with the United States to address and take action necessary to prevent circumvention.
(E)Haiti agrees to require all producers and exporters of articles described in subsection (b) in that country to maintain complete records of the production and the export of the articles, including materials used in the production, for at least 2 years after the production or export (as the case may be).
(F)Haiti agrees to report, on a timely basis, at the request of the Bureau of Customs and Border Protection, documentation establishing the country of origin of articles described in subsection (b) as used by that country in implementing an effective visa system.
(2)DefinitionsIn this subsection:
(A)CircumventionThe term circumvention means any action involving the provision of a false declaration or false information for the purpose of, or with the effect of, violating or evading existing customs, country of origin labeling, or trade laws of the United States or Haiti relating to imports of textile and apparel goods, if such action results—
(i)in the avoidance of tariffs, quotas, embargoes, prohibitions, restrictions, trade remedies, including antidumping or countervailing duties, or safeguard measures; or
(ii)in obtaining preferential tariff treatment.
(B)TransshipmentThe term transshipment has the meaning given such term under section 213(b)(2)(D)(iii)..
(b)Effective Date
(1)In generalThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after October 1, 2004.
(2)Retroactive application to certain entriesNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law, upon proper request filed with the United States Customs Service before the 90th day after the date of the enactment of this Act, any entry or withdrawal from warehouse for consumption, of any goods described in the amendment made by subsection (a)—
(A)that was made on or after October 1, 2004, and before the date of the enactment of this Act, and
(B)with respect to which there would have been no duty if the amendment made by subsection (a) applied to such entry or withdrawal, shall be liquidated or reliquidated as though such amendment applied to such entry or withdrawal. 
 
